ORDER
PER CURIAM.
Appellant, James A. Clark (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis, after a jury found him guilty of two counts of possession of a controlled substance in violation of RSMo section 195.202 (1994). We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An extended opinion would serve no jurisprudential purpose. We affirm the trial court pursuant to Rule 80.25(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.